- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . BANCO SANTANDER (BRASIL) S.A TABLE OF CONTENTS Item INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE-MONTHS ENDED SEPTEMBER 30, 2(IFRS) BANCO SANTANDER (BRASIL) S.A. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INDEX Page  Review Report of Independent Registered Public Accounting Firm 1  Condensed Consolidated Balance Sheets for the periods ended September 30, 2010 (unaudited) and December 31, 2009 2  Unaudited Condensed Consolidated Income Statements for the periods ended September 30, 2010 and 2009 4  Unaudited Condensed Consolidated Statements of Recognized Income and Expense for the periods ended September 30, 2010 and 2009 5  Unaudited Condensed Consolidated Statements of Changes in Total Equity for the periods ended September 30, 2010 and 2009 6  Unaudited Condensed Consolidated Cash Flow Statements for the periods ended September 30, 2010 and 2009 7  Notes to the Unaudited Condensed Consolidated Interim Financial Statements for the period ended September 30, 2010: Note 1 Introduction, basis of presentation of the condensed consolidated interim financial statements and other informatio n 8 Note 2 Basis of consolidation 10 Note 3 Financial assets 11 Note 4 Non-current assets held for sale 12 Note 5 Investments in associates 12 Note 6 Tangible assets 13 Note 7 Intangible assets 13 Note 8 Financial liabilities 14 Note 9 Provisions 16 Note 10 Equity 18 Note 11 Breakdown of income accounts 19 Note 12 Share-based compensation 19 Note 13 Business segment reporting 20 Note 14 Related party transactions 22 Note 15 Other disclosures 25 Note 16 Supplementary information Reconciliation of shareholders equity and net income of the Bank (not required under IFRS) 25 Note 17 Subsequent events 26 APPENDIX I SUBSIDIARIES OF BANCO SANTANDER (BRASIL) S.A. 27 Table of Contents Deloitte Touche Tohmatsu Rua José Guerra, 127 04719-030 - São Paulo - SP Brasil Tel.: +55 (11) 5186-1000 Fax: +55 (11) 5181-2911 www.deloitte.com.br (Convenience Translation into English from the Original Previously Issued in Portuguese) INDEPENDENT ACCOUNTANTS LIMITED REVIEW REPORT To the Management and Stockholders of Banco Santander (Brasil) S.A. São Paulo - SP 1. We have performed a limited review of the condensed consolidated financial statements of Banco Santander (Brasil) S.A. and its subsidiaries (Bank) for the three-month and nine-month periods ended September 30, 2010, consisting of the condensed consolidated balance sheet as of September 30, 2010, and the related condensed consolidated statements of income and recognized income and expense for the three-month and nine-month periods ended September 30, 2010 and 2009, and the condensed consolidated statements of changes in stockholders' equity and cash flows for the nine-month periods ended September 30, 2010 and 2009, and the related selected notes. The Banks management is responsible for the preparation and presentation of the condensed consolidated financial statements in accordance with International Accounting Standard 34 - Interim Financial Reporting (IAS 34). Our responsibility is to express a conclusion on these condensed consolidated financial statements based on our review. 2. Our review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors (IBRACON) and consisted principally of applying analytical procedures to financial data and making inquiries of certain officials of the Company who have responsibility for accounting and financial matters about the criteria adopted in the preparation of the financial statements referred to in paragraph 1. Since this review did not constitute an audit in accordance with Brazilian auditing standards, we do not express an opinion on the aforementioned financial statements. 3. Based on our review, nothing has come to our attention that causes us to believe that the accompanying financial statements are not prepared, in all material respects, in accordance with International Accounting Standard 34, Interim Financial Reporting. 4. The accompanying interim financial statements have been translated into English for the convenience of readers outside Brazil. São Paulo, October 27, 2010 /s/ DELOITTE TOUCHE TOHMATSU /s/ Francisco Antonio Maldonado SantAnna DELOITTE TOUCHE TOHMATSU Francisco Antonio Maldonado SantAnna Auditores Independentes Engagement Partner Table of Contents BANCO SANTANDER (BRASIL) S.A. CONDENSED CONSOLIDATED BALANCE SHEETS FOR THE PERIODS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (Thousands of Brazilian Reais) September December 31, ASSETS Note 30, 2010 CASH AND BALANCES WITH THE BRAZILIAN CENTRAL BANK 53,360,977 27,269,012 FINANCIAL ASSETS HELD FOR TRADING 3 23,738,086 20,115,652 Loans and amounts due from credit institutions 7,284 67,170 Debt instruments 14,897,532 12,554,035 Equity instruments 3,844,023 2,544,441 Trading derivatives 4,989,247 4,950,006 OTHER FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS 3 16,666,053 16,294,460 Loans and amounts due from credit institutions 653,921 1,907,265 Loans and advances to customers 3,443 389,113 Debt instruments 223,356 210,973 Equity instruments 15,785,333 13,787,109 AVAILABLE-FOR-SALE FINANCIAL ASSETS 3 40,627,124 46,406,120 Debt instruments 39,031,160 44,745,924 Equity instruments 1,595,964 1,660,196 LOANS AND RECEIVABLES 3 169,250,302 152,162,954 Loans and amounts due from credit institutions 24,771,380 24,228,143 Loans and advances to customers 144,478,922 127,934,811 HEDGING DERIVATIVES 104,043 163,425 NON-CURRENT ASSETS HELD FOR SALE 4 85,509 171,464 INVESTMENTS IN ASSOCIATES 5 440,006 419,122 TANGIBLE ASSETS 6 4,212,457 3,701,769 INTANGIBLE ASSETS 7 31,667,467 31,617,939 Goodwill 28,312,236 28,312,236 Other intangible assets 3,355,231 3,305,703 TAX ASSETS 15,257,785 15,779,222 Current 1,467,015 2,162,063 Deferred 13,790,770 13,617,159 OTHER ASSETS 2,222,814 1,871,437 TOTAL ASSETS The accompanying Notes and Appendix I are an integral part of these financial statements. 2 Table of Contents BANCO SANTANDER (BRASIL) S.A. CONDENSED CONSOLIDATED BALANCE SHEETS FOR THE PERIODS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (Thousands of Brazilian Reais) September December 31, LIABILITIES AND EQUITY Note 30, 2010 FINANCIAL LIABILITIES HELD FOR TRADING 8 5,014,357 4,434,734 Trading derivatives 5,012,524 4,401,709 Short positions 1,833 33,025 OTHER FINANCIAL LIABILITIES AT FAIR VALUE THROUGH PROFIT OR LOSS 8 - 1,795 Deposits from credit institutions - 1,795 FINANCIAL LIABILITIES AT AMORTISED COST 8 237,859,220 203,567,734 Deposits from the Brazilian Central Bank - 240,113 Deposits from credit institutions 41,360,604 20,955,846 Customer deposits 159,426,364 149,440,156 Marketable debt securities 14,943,843 11,439,010 Subordinated liabilities 9,432,039 11,304,445 Other financial liabilities 12,696,370 10,188,164 HEDGING DERIVATIVES 16,959 9,806 LIABILITIES FOR INSURANCE CONTRACTS 17,892,611 15,527,197 PROVISIONS 9 9,909,527 9,480,262 Provisions for pensions funds and similar obligations 1,145,946 1,096,799 Provisions for contingencies, commitments and other provisions 8,763,581 8,383,463 TAX LIABILITIES 10,047,357 9,456,537 Current 5,859,309 5,588,680 Deferred 4,188,048 3,867,857 OTHER LIABILITIES 3,813,134 4,227,768 TOTAL LIABILITIES SHAREHOLDERS' EQUITY 72,358,400 68,706,363 Issued capital 10 62,634,585 62,612,455 Reserves 6,089,267 2,161,302 Profit for the period attributable to the Parent 5,464,548 5,507,606 Less: Dividends and remuneration 10 (1,830,000) (1,575,000) VALUATION ADJUSTMENTS 713,975 559,042 Available-for-sale financial assets 930,816 791,966 Cash flow hedges (216,841) (232,924) NON-CONTROLLING INTERESTS 7,083 1,338 TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The accompanying Notes and Appendix I are an integral part of these financial statements. 3 Table of Contents BANCO SANTANDER (BRASIL) S.A. UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS FOR THE PERIODS ENDED SEPTEMBER 30, 2 (Thousands of Brazilian Reais, except for per share data) Three months ended Nine months ended September 30, September 30, Note Interest and similar income 10,602,265 9,731,064 29,719,575 29,501,940 Interest expense and similar charges (4,566,677) (4,075,193) (11,985,412) (13,185,022) INTEREST INCOME / (net) 13 Income from equity instruments 13 2,232 6,962 20,086 21,724 Income from companies accounted for by the equity method 5 & 13 11,022 32,500 34,197 289,640 Fee and commission income 13 2,028,833 1,797,147 5,798,564 5,260,033 Fee and commission expense 13 (253,174) (241,537) (691,390) (688,313) Gains/losses on financial assets and liabilities (net) 13 282,907 (266,113) 1,110,574 2,468,466 Financial assets held for trading 60,914 (129,600) 744,181 1,817,157 Other financial instruments at fair value through profit or loss 25,812 (40,190) (5,400) 19,730 Financial instruments not measured at fair value through profit or loss 196,079 211,029 307,352 626,489 Other 102 (307,352) 64,441 5,090 Exchange differences (net) 13 502,984 844,140 384,424 (192,888) Other operating income (expense) 13 (104,988) 106,703 (210,013) (56,777) TOTAL INCOME Administrative expenses (2,849,315) (2,674,458) (8,277,930) (8,054,167) Personnel expenses 11 & 13 (1,476,055) (1,329,200) (4,247,854) (4,041,442) Other general expenses 11 & 13 (1,373,260) (1,345,258) (4,030,076) (4,012,725) Depreciation and amortization 13 (308,446) (338,975) (887,737) (983,796) Tangible assets (117,199) (104,754) (347,984) (338,098) Intangible assets (191,247) (234,221) (539,753) (645,698) Provisions (net) 13 (673,825) (1,190,084) (1,592,620) (2,998,683) Impairment losses on financial assets (net) (1,811,614) (3,009,814) (6,465,659) (7,840,669) Loans and receivables 3 (1,811,353) (3,008,121) (6,464,953) (7,834,609) Other financial instruments not measured at fair value through profit or loss 13 (261) (1,693) (706) (6,060) Impairment losses on other assets (net) 13 (6,205) (833,410) 26,800 (901,781) Other intangible assets 1,974 (818,385) (5,423) (860,281) Other assets (8,179) (15,025) 32,223 (41,500) Gains on disposal of assets not classified as non-current assets held for sale 13 29,912 2,271,094 65,481 3,415,538 Gains on non-current assets held for sale not classified as discontinued operations 13 5,256 8,530 134,749 (47,129) OPERATING PROFIT BEFORE TAX Income taxes (956,396) (696,245) (1,719,667) (2,090,660) CONSOLIDATED PROFIT FOR THE PERIOD Profit attributable to the Parent 1,933,853 1,472,274 5,464,548 3,917,117 Profit (loss) attributable to non-controlling interests 918 37 (526) 339 EARNINGS PER SHARE (Reais) Basic and Diluted earnings per 1,000 share (Reais - R$) Common shares 4.63 4.22 13.08 11.40 Prefer re d shares 5.
